Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law for one year with the entire one-year suspension stayed. During this stay, respondent shall be on probation under terms which include an evaluation by a mental health professional approved by the relator whose report will be available to the relator. Respondent will accept any treatment or counseling recommended as a result of the evaluation. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.